Exhibit 10.2
 
 
RIGHTS AGREEMENT
 
 
 
THIS RIGHTS AGREEMENT (the "Rights Agreement") is made and entered into this 9th
day of October, 2012 (the "Effective Date") by and between Asure Software, Inc.,
a Delaware corporation (“Asure”), and FotoPunch, Inc., a Delaware corporation
(“FotoPunch”). Capitalized terms not otherwise defined herein shall have the
same meaning as set forth in a Code Purchase and Perpetual License Agreement
dated of even date herewith between Asure and FotoPunch (the "License
Agreement").
 
WHEREAS, as a condition of Asure entering into the License Agreement as set
forth in Section 5 thereof, the parties are entering into this Rights Agreement
whereby FotoPunch shall grant to Asure certain rights, all as set forth herein.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1. Special Meanings. As used in this Rights Agreement the following terms or
phrases shall have the following meanings:
 
(a)  “Purchase FotoPunch” means a sale of all or substantially all of the assets
of FotoPunch, a sale of more than 50% of FotoPunch’s voting securities, or a
merger or consolidation of FotoPunch with or into another company, or other
similar corporate transaction whereby the FotoPunch business is sold or
transferred to a third party.
 
(b) “Match any acceptable offer" means agreeing to the same terms or terms more
favorable to FotoPunch as provided in a bona fide offer to Purchase FotoPunch
regarding consideration and payment terms.
 
                (c)           “Rights Period” means the two year period
commencing on the Effective Date and ending at midnight central standard time on
the second year anniversary of the Effective Date.
 
2. Option Right to Purchase FotoPunch.»
 
  FotoPunch hereby grants to Asure during the Rights Period, a sole and
exclusive first right and option to Purchase FotoPunch for a total purchase
price of $3,000,000 in cash and/or assumed liabilities (the “Option Right”).
Asure may exercise the Option Right by giving written notice thereof to
FotoPunch at any time during the Rights Period.  Once exercised, the obligations
of the parties to consummate the proposed transaction shall be subject to
Asure’s satisfactory completion of due diligence of FotoPunch and the
satisfaction of other closing conditions usual and customary in transactions of
this nature, all of which will be contained in a purchase agreement.


3. First Refusal Right to Purchase FotoPunch.  During the Rights Period,
FotoPunch hereby also grants Asure a right of first refusal to match any
acceptable offer to Purchase FotoPunch received by FotoPunch (the “First Refusal
Right”).   Upon the receipt by FotoPunch of an offer from a bona fide third
party constituting an offer to Purchase FotoPunch which is acceptable to
FotoPunch (an “Offer”), FotoPunch shall promptly deliver to Asure a complete
copy of such offer (the “Notice”).  Asure shall, for a period of sixty (60) days
following receipt of the Notice, have the right to exercise the First Refusal
Right and to Purchase FotoPunch on the same terms or terms more favorable to
FotoPunch as provided in the Notice regarding consideration and payment
terms.  Asure shall exercise its First Refusal Right by sending written notice
of such exercise to FotoPunch (the “Exercise Notice”). If the Exercise Notice is
given timely to FotoPunch, FotoPunch and Asure shall use their best efforts to
consummate the purchase within the time period provided in the Notice or within
six months from receipt of the Notice, whichever is greater, subject to Asure’s
satisfactory completion of due diligence of FotoPunch and the satisfaction of
other closing conditions usual and customary in transactions of this nature, all
of which will be contained in a purchase agreement.  If the Exercise Notice is
not given timely to FotoPunch, FotoPunch may effectuate such purchase to the
bona fide third party upon terms and conditions specified in the Notice.  If the
purchase to the third party is not consummated within six months from the date
of the Offer, the Offer shall once again and automatically be subject to the
terms and conditions of the First Refusal Right.
 
 
 

--------------------------------------------------------------------------------

 

 
4. Special Payments to Asure.
 
(a) If during the Rights Period, Asure does not exercise its Option Right and no
Offer has been received and accepted by FotoPunch during the Rights Period, then
Asure will forfeit its right for any payment or obligation by FotoPunch provided
in this Section 4. If during the Rights Period FotoPunch received an Offer,
Asure does not exercise its First Refusal Right, and such third party Purchases
FotoPunch, then the Purchase Price (as defined in the License Agreement) and all
integration services fees paid by Asure to FotoPunch under the License Agreement
shall be re-paid by FotoPunch to Asure in one lump sum on or before the closing
of any purchase of FotoPunch by a third party.
 
(b) Additionally, if the purchase price to Purchase FotoPunch by a third party
with respect to an Offer received during the Rights Period is in excess of
$3,000,000 in cash, securities and/or assumed liabilities, then in addition to
the repayment of all such amounts to Asure pursuant to Section 4(a) above,
FotoPunch shall pay to Asure 50% of the consideration received in such purchase
of FotoPunch in excess of $3,000,000.  Such amounts shall also be paid to Asure
in cash on the closing of the purchase of FotoPunch by such third party.
 
(c) In no event shall FotoPunch have the right during the Rights Period to allow
any party who provides products and services in the Industry or whom is a
Competitor to Purchase FotoPunch (including an Offer to Purchase FotoPunch
during the Rights Period which purchase is consummated after the Rights Period),
unless FotoPunch first obtains Asure’s prior written consent to such purchase or
offer.   Asure shall have the unfettered right to object to such purchase or
offer without liability.  If Asure consents to such purchase or offer, Asure
shall be paid the amounts in Sections 4(a) and (b) above in cash on the closing
of the purchase of FotoPunch by such competitor.
 
(d) Asure shall be entitled to the payments set forth in this Section 4
notwithstanding that the FotoPunch Purchase by a third party is consummated
following the Rights Period provided the Offer was received at anytime during
the Rights Period.
 
 
 

--------------------------------------------------------------------------------

 
 
5. No Affect on Perpetual License. Nothing contained in this Rights Agreement
shall in any manner whatsoever terminate, modify or otherwise affect the
Perpetual License granted to Asure under the License Agreement, or any other
right granted to Asure under the License  Agreement.
 
6. Representations.  FotoPunch represents it has the right to grant to Asure the
Option Right and First Refusal Right and has not granted any such right
or similar right, and will not grant any right or similar right, to any third
which grant is inconsistent with the rights granted to Asure in this Rights
Agreement.
 
7.  Incorporation by Reference.  The parties agree that Sections 8, 9, and 10.2
through Section 10.7 of the License Agreement are hereby incorporated by
reference as if separately set forth herein.


IN WITNESS WHEREOF, the undersigned duly authorized officers of the respective
parties have hereto affixed their signatures to this Agreement as of the date
and year first written above.




FOTOPUNCH,
INC.                                                                      ASURE
SOFTWARE, INC.




By:           /s/ Tom
Loveland                                                          By: /s/
Patrick Goepel                                                      
                Its:  Chief Executive Officer
Its: Chief Executive Officer